                     Case 6:20-cv-01141-MK       Document 1       Filed 07/14/20      Page 1 of 4




     Kenneth J. Abere, Jr., OSB No. 942345
 1   kabere@cosgravelaw.com
 2   Brandon L. Thornburg, OSB No. 184618
     bthornburg@cosgravelaw.com
 3   COSGRAVE VERGEER KESTER LLP
     900 SW Fifth Avenue, 24th Floor
 4   Portland, OR 97204
     Telephone: 503.323.9000
 5
     Fax: 503.323.9019
 6
                Attorneys for Defendants
 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                                             DISTRICT OF OREGON
10
                                               EUGENE DIVISION
11   ROBERT BOWERS,                                            Case No. 20CV17996
12                      Plaintiff,
                v.                                             NOTICE OF REMOVAL
13
     PABLO AGUILAR; ONE WORLD DELIVERY
14   CORP.,
15                      Defendants.
16

17
                Pursuant to 28 U.S.C. §§ 1441 and 1446, defendants Pablo Aguilar and One World
18
     Delivery Corp. (“Defendants”) hereby remove to this court, the state court action currently
19
     pending in Oregon Circuit Court, Lane County, case no. 20CV17996 (“the State Court Action”),
20
     as described below.
21
                1.      This is a civil action over which the court has original jurisdiction under 28
22
      U.S.C. § 1332, and which may be removed to this court pursuant to 28 U.S.C. § 1441(a),
23
      because the matter in controversy exceeds $75,000 and is between citizens of different states.
24
                        a.      Amount in Controversy – The First Amended Complaint seeks a total of
25
                $1,550,000.00 in alleged damages. (Exhibit D, First Amended Complaint, ¶¶ 15-17);
26

                                                                                   Cosgrave Vergeer Kester LLP
     Page 1 -        NOTICE OF REMOVAL                                             900 SW Fifth Avenue, 24th Floor
                                                                                   Portland, Oregon 97204
                                                                                   Telephone: (503) 323-9000
                                                                                   Facsimile: (503) 323-9019
                     Case 6:20-cv-01141-MK       Document 1         Filed 07/14/20      Page 2 of 4




 1                      b.     Citizens of Different States – At both the time of the initiation of the state-

 2              court action and the time of the filing of this Notice of Removal:

 3                             i. Plaintiff Robert Bowers was a Washington citizen;

 4                             ii. Defendant Pablo Aguilar was domiciled in Texas;

 5                             iii. Defendant One World Delivery Corporation was a now-defunct

 6                      Nevada corporation which, prior to being defunct, had its principal place of

 7                      business in Nevada.

 8              Thus, there is complete diversity of citizenship.

 9              2.      On or about July 7, 2020, plaintiff purportedly commenced service of the First

10   Amended Complaint by mail. The First Amended Complaint was the first pleading from which

11   it could be ascertained that the case had become removable, because it was the first pleading

12   from which a defendant that was domiciled in Oregon was removed. Without conceding that

13   service and/or the summons were sufficient, or that the time to remove the State Court Action to

14   this court began running on that date, this Notice of Removal is filed within 30 days from July 7,

15   2020.

16              2.      Venue is proper in the United States District Court, District of Oregon, Eugene

17    Division, because it is the district and division embracing the place where the State Court

18    Action is pending (Lane County). See 28 U.S.C. §1441(a); LR 3-2(a)(4).

19              3.      Defendant is unaware of any further proceedings that have occurred in the State
20    Court Action other than the filing of the action, notices of representation filed on behalf of One

21    World Delivery Corp., Inc. and previous defendant One World Delivered Corp., and the filing

22    of the First Amended Complaint.

23              4.      Attached are copies of all process, pleadings, and orders served upon defendants

24    in the state court action:

25                      a. The initial Complaint (Exhibit A);

26                      b. Summons served on One World Delivery Corporation (Exhibit B);

                                                                                     Cosgrave Vergeer Kester LLP
     Page 2 -        NOTICE OF REMOVAL                                               900 SW Fifth Avenue, 24th Floor
                                                                                     Portland, Oregon 97204
                                                                                     Telephone: (503) 323-9000
                                                                                     Facsimile: (503) 323-9019
                     Case 6:20-cv-01141-MK       Document 1      Filed 07/14/20      Page 3 of 4




 1                      c. Summons served on Pablo Aguilar (Exhibit C);

 2                      d. The First Amended Complaint (Exhibit D).

 3              5.      In filing this notice, Defendants do not waive any defenses or claims, including

 4    (but not limited to) any defenses based on jurisdiction, service, or statute of limitations.

 5              DATED: July 14, 2020.

 6                                                     COSGRAVE VERGEER KESTER LLP

 7
                                                             Kenneth J. Abere, Jr.
 8
                                                       Kenneth J. Abere, Jr., OSB No. 942345
 9                                                     Brandon L. Thornburg, OSB No. 184618
                                                       kabere@cosgravelaw.com
10                                                     bthornburg@cosgravelaw.com
                                                       900 SW Fifth Avenue, 24th Floor
11                                                     Portland, Oregon 97204
                                                       Telephone: 503-323-9000
12                                                     Fax: 503-323-9019
                                                       Attorneys for Defendants
13

14

15

16

17

18

19
20

21

22

23

24

25

26

                                                                                  Cosgrave Vergeer Kester LLP
     Page 3 -        NOTICE OF REMOVAL                                            900 SW Fifth Avenue, 24th Floor
                                                                                  Portland, Oregon 97204
                                                                                  Telephone: (503) 323-9000
                                                                                  Facsimile: (503) 323-9019
                  Case 6:20-cv-01141-MK       Document 1      Filed 07/14/20      Page 4 of 4




                                      CERTIFICATE OF SERVICE
 1
            I hereby certify that on July 10, 2020, I caused the foregoing NOTICE OF REMOVAL
 2
     OF ACTION to be served on the following individuals at the following address by the method
 3
     indicated:
 4
                     by personal delivery;
 5
                     by placing the document(s) in the U.S. Mail, first class postage prepaid;
 6
                            by email (courtesy copy);
 7
                     by facsimile transmission, printed confirmation of receipt attached;
 8
                     by overnight delivery.
 9
     Harlan Law Firm
10   Beau D. Harlan
     612 E McLoughlin Blvd
11   Vancouver, WA 98663
     bdh@harlanlaw.net
12          Attorneys for Plaintiff
13

14          Dated: July 14, 2020.
15                                                         Kenneth J. Abere, Jr.
16                                                      Kenneth J. Abere, Jr.

17

18

19
20

21

22

23

24

25

26

                                                                                Cosgrave Vergeer Kester LLP
     Page 1 -      CERTIFICATE OF SERVICE                                       900 SW Fifth Avenue, Suite 2400
                                                                                Portland, Oregon 97204
                                                                                Telephone: (503) 323-9000
                                                                                Facsimile: (503) 323-9019
